FILE COPY




                                   No. 07-14-00444-CV


Paul Edward Hudson                           §     From the 193rd District Court
 Appellant                                           of Dallas County
                                             §
v.                                                 October 14, 2015
                                             §
Dallas County, et al.                              Opinion by Justice Campbell
 Appellees                                   §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated October 14, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                           oOo